UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2401


CEDRIC D. JACOBS,

                     Plaintiff - Appellant,

              v.

UNITED PARCEL SERVICE, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:15-cv-00381-GCM)


Submitted: April 26, 2017                                          Decided: May 9, 2017


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric D. Jacobs, Appellant Pro Se. Alexandra Garrison Barnett, Glenn G. Patton,
ALSTON & BIRD, LLP, Atlanta, Georgia; Susan Ballantine Molony, ALSTON & BIRD,
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedric D. Jacobs appeals the district court’s order granting the Defendant’s motion

for summary judgment in his civil action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Jacobs v. United Parcel Service, Inc., No. 3:15-cv-00381-GCM (W.D.N.C. Dec. 5, 2016).

We grant Jacobs leave to proceed in forma pauperis on appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2